ORDER

PER CURIAM:
R.K. appeals the judgment of the juvenile court finding that he committed the delinquent act of child molestation in the first degree in violation of section 566.067, RSMo Cum. - Supp. 2006. He contends that juvenile court erred in finding sufficient evidence to establish beyond a reasonable doubt that he committed the alleged act for the purpose of arousing or gratifying his sexual desire. Because a published opinion would have no prece-dential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).